COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Patrick A. Hickey and Cecilia P. Hickey V. The Huntington National
                          Bank

Appellate case number:    01-12-00670-CV

Trial court case number: 1170468

Trial court:              190th District Court of Harris County

Date motion filed:        June 25, 2013

Party filing motion:      Patrick A. Hickey and Ceclilia P. Hickey

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Brown, and Huddle


Date: July 19, 2013